  Case 18-03889         Doc 34     Filed 11/05/18 Entered 11/05/18 08:44:36              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-03889
         DARRYL L AIKENS, SR

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/13/2018.

         2) The plan was confirmed on 04/02/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/01/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-03889          Doc 34        Filed 11/05/18 Entered 11/05/18 08:44:36                   Desc Main
                                         Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor                  $1,195.78
        Less amount refunded to debtor                              $320.78

NET RECEIPTS:                                                                                         $875.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $711.24
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                           $42.00
    Other                                                                    $121.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $875.00

Attorney fees paid and disclosed by debtor:                        $0.00


Scheduled Creditors:
Creditor                                          Claim         Claim          Claim       Principal      Int.
Name                                    Class   Scheduled      Asserted       Allowed        Paid         Paid
ACCEPTANCE NOW                      Unsecured           0.00           NA            NA            0.00       0.00
ACCEPTANCE NOW                      Unsecured           0.00           NA            NA            0.00       0.00
ACCEPTANCE NOW                      Unsecured           0.00           NA            NA            0.00       0.00
ADVOCATE HEALTH CARE                Unsecured         500.00           NA            NA            0.00       0.00
CAPITAL ONE AUTO FINANCE            Unsecured           0.00           NA            NA            0.00       0.00
CHASE                               Unsecured           0.00           NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU      Unsecured      7,000.00       7,321.55      7,321.55           0.00       0.00
CITY OF CHICAGO HEIGHTS             Unsecured           0.00           NA            NA            0.00       0.00
DEUTSCHE BANK NATIONAL BK           Secured              NA         141.66        141.66           0.00       0.00
DEUTSCHE BANK NATIONAL BK           Secured       19,559.00     19,063.49      19,205.15           0.00       0.00
Fed Loan Serv                       Unsecured           0.00           NA            NA            0.00       0.00
Fed Loan Serv                       Unsecured      4,307.00            NA            NA            0.00       0.00
Fed Loan Serv                       Unsecured      3,012.00            NA            NA            0.00       0.00
Fed Loan Serv                       Unsecured      2,962.00            NA            NA            0.00       0.00
GM FINANCIAL                        Unsecured      3,063.00       3,063.08      3,063.08           0.00       0.00
HSBC BANK USA NA                    Secured              NA       1,441.19      1,441.19           0.00       0.00
HSBC BANK USA NA                    Unsecured     10,541.00            NA            NA            0.00       0.00
HSBC BANK USA NA                    Secured      165,693.00    172,941.93     174,383.12           0.00       0.00
INGALLS MEMORIAL HOSPITAL           Unsecured           0.00           NA            NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Unsecured         902.00        902.29        902.29           0.00       0.00
MIDLAND FUNDING                     Unsecured         770.00        769.90        769.90           0.00       0.00
MONTEREY FINANCIAL SVC              Unsecured           0.00           NA            NA            0.00       0.00
Municipal Collection Service Inc.   Unsecured           0.00           NA            NA            0.00       0.00
PRA RECEIVABLES MGMT                Unsecured            NA     10,924.84      10,924.84           0.00       0.00
PRA RECEIVABLES MGMT                Unsecured            NA         590.98        590.98           0.00       0.00
PRESTIGE FINANCIAL SERVICES         Unsecured     15,995.00     16,255.75      16,255.75           0.00       0.00
ST IL TOLLWAY AUTHORITY             Unsecured      3,000.00     29,775.70      29,775.70           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-03889         Doc 34      Filed 11/05/18 Entered 11/05/18 08:44:36                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $193,588.27                $0.00            $0.00
       Mortgage Arrearage                                 $1,582.85                $0.00            $0.00
       Debt Secured by Vehicle                                $0.00                $0.00            $0.00
       All Other Secured                                      $0.00                $0.00            $0.00
 TOTAL SECURED:                                         $195,171.12                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $69,604.09                $0.00            $0.00


Disbursements:

         Expenses of Administration                               $875.00
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                          $875.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
